Citation Nr: 1542131	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-06 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder for treatment purposes only under Title 38, United States Code, Chapter 17.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for acquired psychiatric disorder for treatment purposes only under Title 38, United States Code, Chapter 17.  

The RO denied service connection for bipolar disorder in a July 2010 rating decision.  The Veteran did not submit a notice of disagreement with this decision.  In October 2010; however, the Veteran filed a claim for post-traumatic stress disorder (PTSD) with a second claim for bipolar disorder, including evidence of a current diagnosis for bipolar disorder.  This is deemed to be new and material evidence received within the appeal period.  38 C.F.R. § 3.156 (2015).  The Veteran perfected an appeal following the RO's March 2012 decision re-adjudicating the claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical examination is adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  A medical examiner must also provide a "reasoned medical explanation connecting" his observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  If an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2014).

The January 2012 examiner provided a nexus opinion for bipolar disorder, but did not provide reasons for the opinion.  Cf. Nieves-Rodriguez, 22 Vet. App. at 304.  

Further, the examiner did not address other currently reported diagnoses (including adjustment disorder noted in October 1981 and November 2009).  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  A medical opinion is also necessary with respect to the accuracy of the in-service diagnosis of a personality disorder given the Veteran's protracted history of mental health treatment since service.  

Additionally, the issue of entitlement to service connection for an acquired psychiatric disorder for treatment purposes only under Title 38, United States Code, Chapter 17 was certified to the Board.  This issue is inextricably intertwined with the development required for the service connection issue.

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from the January 2012 examiner that includes reasons for the opinion that bipolar disorder is, or is not, at least as likely as not, the result of a disease or injury in service.  

The examiner should also discuss whether any psychiatric disorder identified during the current appeal period but not on the current examination, including adjustment disorder, was erroneously diagnosed or is now in remission.  

The examiner should provide an opinion as to the accuracy of the in-service diagnosis of a personality disorder and whether the in-service findings were representative of an acquired psychiatric disorder.  

The examiner should also provide an opinion as to whether a psychosis was present within two years after discharge from service.

If the January 2012 examiner is unavailable, the Veteran should be afforded a new examination that addresses these questions and whether the Veteran has PTSD that is at least as likely as not related to an event or injury in service.  

The examiner must review the claims file including this remand.  If any requested opinion cannot be provided without resort to speculation, the examiner should state whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

